Exhibit 10.1

SECOND AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of December 16, 2016 (the “Effective Date”),
among RIGNET, INC., a Delaware corporation (“Borrower”), certain subsidiaries of
Borrower party hereto, as guarantors (“Guarantors”), the lenders from time to
time party hereto (“Lenders”), and BANK OF AMERICA, N.A., as Administrative
Agent for the Lenders (in such capacity, the “Agent”), Swingline Lender and L/C
Issuer. Capitalized terms used but not defined in this Amendment have the
meaning given them in the Credit Agreement (defined below).

RECITALS

A. Borrower, the Subsidiaries of Borrower party thereto as Guarantors, Agent,
Swingline Lender, L/C Issuer and Lenders are parties to that certain Second
Amended and Restated Credit Agreement dated as of October 3, 2013 (as amended by
that certain First Amendment to Second Amended and Restated Credit Agreement
dated as of February 24, 2016, and as may be further amended, restated or
supplemented, the “Credit Agreement”).

B. Borrower has requested that the Lenders amend the Credit Agreement, and the
Lenders have agreed to amend the Credit Agreement, subject to the terms and
conditions set out in this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned agree as follows:

1. Optional Reduction of Revolving Facility. Pursuant to Section 2.06(a) of the
Credit Agreement, Borrower hereby elects to reduce the Revolving Commitments (in
effect prior to this Amendment) from an aggregate amount of $125,000,000 to an
aggregate amount of $75,000,000. Agent hereby acknowledges receipt of such
notice required to effectuate such optional reduction. Further, to the extent
necessary to effectuate such optional reduction, Borrower will on or prior to
the Effective Date, make a voluntary repayment of Revolving Loans in an amount
necessary to reduce the outstanding Revolving Exposure to no more than
$75,000,000.

2. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a) Section 1.01 of the Credit Agreement is hereby amended to delete the defined
terms “Applicable Rate”, “Consolidated EBITDA”, “Consolidated Fixed Charge
Coverage Ratio”, and “Revolving Commitment” and replace them as follows in their
appropriate alphabetical order as follows:

“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Leverage
Ratio):

 

Level

  

Consolidated Leverage Ratio

   Eurodollar Rate &
LIBOR Daily Floating Rate   Commitment Fee

1

   Less than 1.00 to 1.00        1.50 %       0.20 %

2

   Greater than or equal to 1.00 to 1.00, but less than 1.25 to 1.00        1.75
%       0.20 %

3

   Greater than or equal to 1.25 to 1.00, but less than 2.25 to 1.00        2.00
%       0.25 %

4

   Greater than or equal to 2.25 to 1.00        2.50 %       0.30 %



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 2.10(b); provided that, if a Compliance Certificate is not delivered
when due in accordance with such Section, then, upon the request of the Required
Lenders, Pricing Level 4 shall apply, in each case as of the fifth Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the first Business Day
following the date on which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 6.02(a). Any adjustment in the Applicable Rate shall be
applicable to all Credit Extensions then existing or subsequently made or
issued.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for Borrower and its Subsidiaries
in accordance with GAAP or IFRS, as applicable, (a) Consolidated Net Income for
the most recently completed Measurement Period; plus (b) the following to the
extent deducted in calculating such Consolidated Net Income (without
duplication): (i) Consolidated Interest Charges paid in cash, (ii) the provision
for federal, state, local and foreign income Taxes payable, (iii) depreciation
and amortization expense, (iv) non-cash charges and losses (excluding any such
non-cash charges or losses to the extent (A) there were cash charges with
respect to such charges and losses in past accounting periods or (B) there is a
reasonable expectation that there will be cash charges with respect to such
charges and losses in future accounting periods), and (v) all other non-cash
finance expenses (including but not limited to (A) changes in valuations of
preferred stock, and (B) non-share based compensation expenses); plus
(c) transaction costs and expenses incurred by Borrower and its Subsidiaries in
connection with this Agreement; plus (d) reasonable, non-recurring transaction
costs and expenses incurred by Borrower and its Subsidiaries in connection with
any Acquisition or other Investment permitted under this Agreement (whether or
not consummated); plus (e) any adjustments resulting from purchase accounting in
accordance with GAAP for any Acquisition or other Investment permitted under
this Agreement; plus (f) the amount of any business optimization expense and
restructuring charge or reserve deducted (and not added back) in such period in
computing Consolidated Net Income, including any restructuring costs incurred in
connection with Acquisitions after the Closing Date, costs related to the
closure and/or consolidation of facilities, retention charges, systems
establishment costs, conversion costs and excess pension charges and consulting
fees incurred in connection with the foregoing, provided such costs (x) are
actual and identifiable, and (y) do not exceed ten percent (10%) of Target
EBITDA; plus (g) for such applicable periods, to the extent deducted in
calculating such Consolidated Net Income, the amount of the 2015 Special
Adjustments (provided that, any recoveries, or reversals by Borrower of any
portion of the 2015 Special Adjustments in any subsequent period shall be
deducted in calculating such Consolidated Net Income to the extent that such
amount recovered or reversed was included in Consolidated Net Income), less
(h) without duplication and to the extent reflected as a gain or otherwise
included in the calculation of Consolidated Net

 

2



--------------------------------------------------------------------------------

Income for such period, non-cash gains (excluding any such non-cash gains to the
extent (i) there were cash gains with respect to such gains in past accounting
periods or (ii) there is a reasonable expectation that there will be cash gains
with respect to such gains in future accounting periods). “Consolidated EBITDA”
for any Measurement Period shall be calculated to give pro forma effect to any
acquisition or disposition of assets consummated at any time after the first day
of such Measurement Period as if each such acquisition or disposition had
occurred on the first day of such Measurement Period, provided that any such pro
forma adjustment shall be (x) made on a basis consistent with GAAP or IFRS, as
applicable, and Regulation S-X promulgated under the Securities Act of 1933, and
(y) supported by detailed calculations.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) (without duplication) (i) Consolidated EBITDA,
less (ii) cash Taxes, less (iii) Restricted Payments paid in cash by Borrower to
the owners of its Equity Interests, less (iv) (x) through the second anniversary
of the Closing Date, Unfinanced Capital Expenditures in excess of $20,000,000,
(y) from the second anniversary of the Closing Date through and including
December 31, 2016, Unfinanced Capital Expenditures in excess of $10,000,000, and
(z) thereafter, all Unfinanced Capital Expenditures, plus (v) any voluntary
prepayment of the Outstanding Amount of Term Loans, in each case for the
applicable Measurement Period, plus (vi) only for the applicable Measurement
Periods ended September 30, 2016 and ending December 31, 2016, March 31, 2017
and June 30, 2017, an amount equal to $3,000,000 corresponding to a voluntary
repayment made in September, 2016 of a portion of the Outstanding Amount of
Revolving Loans, to (b) the sum of (i) current maturities of long term
Indebtedness (including, but not limited to, any Subordinated Debt and
Capitalized Leases), but in each case excluding the scheduled principal payment
due and payable by Borrower on the Maturity Date under any Loan made pursuant to
this Agreement, plus (ii) Consolidated Interest Charges paid in cash for the
applicable Measurement Period, plus (iii) principal payments made in respect of
Subordinated Debt for the applicable Measurement Period.

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to Borrower pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01(b)
under the caption “Revolving Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. After giving effect to the Second Amendment, the Revolving
Commitment of all of the Revolving Lenders on the Second Amendment Closing Date
is $75,000,000.

(b) Section 1.01 of the Credit Agreement is hereby amended to add the defined
terms “Second Amendment” and “Second Amendment Closing Date” in their
appropriate alphabetical order as follows:

“Second Amendment” means that certain Second Amendment to Second Amended and
Restated Credit Agreement dated as of the Second Amendment Closing Date, among
other things, amending certain provisions of this Agreement.

“Second Amendment Closing Date” means December 16, 2016.

 

3



--------------------------------------------------------------------------------

(c) Section 2.03(h) of the Credit Agreement is hereby deleted in its entirety
and replaced as follows:

(h) Letter of Credit Fees. Borrower shall pay to Agent for the account of each
Revolving Lender in accordance, subject to Section 2.15, with its Applicable
Revolving Percentage a Letter of Credit fee (the “Letter of Credit Fee”) (i) for
each commercial Letter of Credit equal to 1.50% per annum times the daily amount
available to be drawn under such Letter of Credit and (ii) for each standby
Letter of Credit equal to 1.50% per annum times the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.07. Letter of Credit
Fees shall be (A) due and payable on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (B) computed on a quarterly basis in arrears.

(d) Section 6.12 of the Credit Agreement is amended by replacing the phrase
“Notify Agent at the time any Person becomes a Subsidiary” with the phrase
“Notify Agent on, and concurrently with the delivery of, the Compliance
Certificates pursuant to Section 6.02(a) whether or not during the fiscal
quarter then ended any Person has become a Subsidiary, with such information
completed or attached to such Compliance Certificate as indicated to be included
therein or attached thereto,”.

(e) Schedule 1.01(a) to the Credit Agreement is hereby deleted in its entirety
and replaced with Schedule 1.01(a) attached to this Amendment.

(f) Schedule 1.01(b) to the Credit Agreement is hereby deleted in its entirety
and replaced with Schedule 1.01(b) attached to this Amendment.

(g) Exhibit C (Form of Compliance Certificate) is hereby deleted in its entirety
and replaced with Exhibit C attached to this Amendment.

3. Conditions. This Amendment shall be effective as of the Effective Date once
all of the following have been satisfied or delivered to Agent, in each case in
form and substance satisfactory to Agent:

(a) this Amendment executed by Borrower, Guarantors, Agent and at least the
Required Lenders;

(b) a replacement Revolving Note by Borrower payable to the order of each
Revolving Lender requesting a replacement Revolving Note in the amount of each
such requesting Revolving Lender’s portion of the Revolving Commitment (after
giving effect to this Amendment), and Lenders agree to return to Borrower as
soon as practicable after the Effective Date the executed originals of the
Revolving Notes in effect prior to the effectiveness of this Amendment, or lost
note affidavits reasonably acceptable to Borrower from the Lenders who cannot
locate the executed originals of said promissory notes;

(c) an Officer’s Certificate from each of Borrower and each Guarantor certifying
as to incumbency of officers, that since the date of the certificate delivered
to Agent and the Lenders

 

4



--------------------------------------------------------------------------------

in connection with the closing of the Credit Agreement or in the case of the
First Amendment to the Credit Agreement, as the case may be, no changes to its
certificate of incorporation (or equivalent thereof) and its bylaws (or
equivalent thereof), except for Borrower’s certificate of incorporation and its
bylaws which are attached to such Officer’s Certificate for Borrower, and that
the resolutions adopted in connection with the closing of the Credit Agreement
have not been amended, rescinded or revoked (other than with respect to officer
appointments made subsequent to the Closing Date or the First Amendment to the
Credit Agreement, in either case if applicable) and remain in full force and
effect;

(d) Certificates of Existence and Good Standing of Borrower and each Guarantor
from its respective jurisdiction of incorporation; and

(e) such other documents as Agent may request.

4. Representations and Warranties. Borrower and each Guarantor represents and
warrants to the Agent and the Lenders on and as of the date hereof that (a) it
possesses the requisite power and authority to execute and deliver this
Amendment, (b) this Amendment has been duly authorized and approved by the
requisite corporate action on the part of Borrower or such Guarantor, (c) no
other consent of any Person (other than Agent and the Lenders) that has not been
obtained is required for this Amendment to be effective, (d) the execution and
delivery of this Amendment does not violate its organizational documents,
(e) the representations and warranties in each Loan Document to which it is a
party are true and correct in all material respects on and as of the date of
this Amendment as though made on the date of this Amendment (except to the
extent that such representations and warranties speak to a specific date, in
which case such representation or warranty shall be true and correct in all
material respects as of such date), (f) after giving effect to this Amendment,
it is in compliance with all covenants and agreements contained in each Loan
Document to which it is a party, (g) after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing and (h) that each
Loan Document to which it is a party remains in full force and effect and is the
legal, valid, and binding obligations of Borrower or such Guarantor enforceable
against it in accordance with their respective terms, subject to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
to general principles of equity and principles of good faith and fair dealing.

5. FATCA. For the purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of this Amendment, the Borrower and the Agent
shall treat (and the Lenders hereby authorize the Agent to treat) the
obligations of the Borrower set forth in the Credit Agreement, as modified by
this Amendment, as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

6. Scope of Amendment; Reaffirmation. Except as expressly modified by this
Amendment, all references to the Credit Agreement shall refer to the Credit
Agreement as affected by this Amendment. Except as affected by this Amendment,
the Loan Documents are unchanged and continue in full force and effect. However,
in the event of any inconsistency between the terms of the Credit Agreement (as
amended by this Amendment) and any other Loan Document, the terms of the Credit
Agreement (as amended by this Amendment) shall control and such other document
shall be deemed to be amended to conform to the terms of the Credit Agreement
(as amended by this Amendment).

7. Miscellaneous.

(a) Binding Effect. The Credit Agreement as amended by this Amendment shall be
binding upon and inure to the benefit of each of the undersigned and their
respective legal representatives, successors and permitted assigns.

 

5



--------------------------------------------------------------------------------

(b) No Waiver of Defaults. This Amendment does not constitute a waiver of, or a
consent to, any present or future violation of or default under, any provision
of the Loan Documents, or a waiver of Agent’s or any Lender’s right to insist
upon future compliance with each term, covenant, condition and provision of the
Loan Documents.

(c) Form. Each agreement, document, instrument or other writing to be furnished
the Agent or any Lender under any provision of this Amendment must be in form
and substance reasonably satisfactory to Agent.

(d) Headings. The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.

(e) Costs, Expenses and Attorneys’ Fees. Borrower agrees to pay or reimburse
Agent on demand for all its reasonable out-of-pocket costs and expenses incurred
in connection with the preparation, negotiation, and execution of this
Amendment, including, without limitation, the reasonable fees and disbursements
of Agent’s counsel.

(f) Multiple Counterparts. This Amendment may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment, or any certificate delivered hereunder, by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Amendment.
The effectiveness of any such documents and signatures shall, subject to
applicable law, have the same force and effect as manually-signed originals and
shall be binding on Borrower, each Guarantor, Agent, and each Lender. Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original; provided that, the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

(g) Governing Law. This Amendment and the other Loan Documents shall be
construed, and their performance enforced, under Texas law.

8. Entirety. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG BORROWER, GUARANTORS, LENDERS AND AGENT AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
BY THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signatures are on the following pages.]

 

6



--------------------------------------------------------------------------------

This Amendment is executed as of the Effective Date.

 

BORROWER:

RIGNET, INC.,

a Delaware corporation

By:  

/s/ Charles Schneider

  Charles Schneider   Chief Financial Officer GUARANTORS: LANDTEL, INC., a
Delaware corporation By:  

/s/ Charles Schneider

  Charles Schneider   President

RIGNET SATCOM, INC.,

a Delaware corporation

By:  

/s/ Charles Schneider

  Charles Schneider   Chief Financial Officer

LANDTEL COMMUNICATIONS, L.L.C.,

a Louisiana limited liability company

By:  

/s/ Charles Schneider

  Charles Schneider   President

 

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Renee Marion

  Renee Marion   Assistant Vice President

 

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

LENDER:

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swingline Lender

By:  

/s/ Jameson Burke

  Jameson Burke   Vice President

 

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

LENDER:

COMPASS BANK,

as a Lender

By:  

/s/ Tom Brosig

  Tom Brosig   Senior Vice President

 

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

LENDER:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Daniel J. Lintner

  Daniel J. Lintner   Senior Vice President

 

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

LENDER:

BOKF, NA DBA BANK OF TEXAS,

as a Lender

By:  

/s/ Ralph F. Walker

  Ralph F. Walker   Vice President

 

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

CERTAIN ADDRESSES FOR NOTICES

RigNet, Inc.

1880 South Dairy Ashford, Suite 300

Houston, Texas 77077

Attention: Charles Schneider, Chief Financial Officer

Telephone: 281-674-0118

Telecopier: 281-674-0101

Electronic Mail: chip.schneider@rig.net

Website Address: www.rig.net

U.S. Taxpayer Identification Number: 76-0677208

with a copy to:

Norton Rose Fulbright US LLP

2200 Ross Avenue, Suite 3600

Dallas, Texas 75201

Attention: Anita M. Tarar and Brian Fenske

Telephone: 214-855-8235

Telecopier: 214-855-8200

Electronic Mail: anita.tarar@nortonrosefulbright.com

                            brian.fenske@nortonrosefulbright.com

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

Bank of America Plaza

901 Main Street

Dallas, Texas 75202-3714

Attention: Jennifer Ollek, Credit Service Representative

Telephone: 972-338-3767

Telecopier: 214-290-8374

Electronic Mail: jennifer.a.ollek@bankofamerica.com

Bank of America, N.A.

ABA # 026009593

Dallas, Texas

Acct. # 129-2000-883

Attn: Corporate Credit Services

Ref: RigNet, Inc.

 

Schedule 1.01(a) – Page 1



--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

Bank of America, N.A. - Agency Management

Global Commercial Banking

MC# IL4-135-09-61

135 S. LaSalle St.

Chicago, IL 60603

Attention: Denise Jones, Agency Management Officer II

Telephone: 312-828-1846

Telecopier: 877-206-8413

Electronic Mail: denise.j.jones@baml.com

with a copy to:

Bank of America, N.A.

700 Louisiana, 8th Floor

Houston, Texas 77002

Attention: Jameson Burke

Telephone: 713-247-7062

Telecopier: 713-247-7879

Electronic Mail: jameson.burke@baml.com

with a copy to:

Haynes and Boone, LLP

1221 McKinney, Suite 2100

Houston, Texas 77010

Attention: Neal M. Kaminsky

Telephone: 713-547-2542

Telecopier: 713-236-5675

Electronic Mail: neal.kaminsky@haynesboone.com

 

Schedule 1.01(a) – Page 2



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Revolving
Commitment      Term
Commitment      Applicable
Percentages  

Bank of America, N.A.

   $ 28,378,378.38       $ 22,702,702.69         37.83783784 % 

Compass Bank

   $ 19,256,756.76       $ 15,405,405.41         25.67567568 % 

Wells Fargo Bank, National Association

   $ 19,256,756.76       $ 15,405,405.41         25.67567568 % 

BOKF, NA dba Bank of Texas

   $ 8,108,108.10       $ 6,486,486.49         10.81081081 % 

Total

   $ 75,000.000.00       $ 60,000,000.00         100.00000000 % 

 

Schedule 1.01(b)



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

RIGNET, INC.

Date:                         

This certificate is delivered by RigNet, Inc., a Delaware corporation
(“Borrower”), pursuant to Section 6.02 of that certain Second Amended and
Restated Credit Agreement dated as of October 3, 2013, among Borrower, the
Subsidiaries of Borrower party thereto, as guarantors, Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swingline
Lender, and L/C Issuer (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.

The undersigned hereby certifies that he/she is a Responsible Officer of
Borrower and further certifies, on behalf of Borrower in such capacity and not
individually, as of the date hereof to Administrative Agent and Lenders that:

(a) The financial statements delivered with this certificate in accordance with
Section 6.01(a) and/or 6.01(b) of the Credit Agreement fairly present in all
material respects the results of operations and financial condition of Borrower
and the Subsidiaries as of the dates and the accounting period covered by such
financial statements [(subject only to normal year-end adjustments and the
absence of footnotes)]1;

(b) The undersigned has reviewed the terms of the Credit Agreement and have
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and conditions of Borrower and the Subsidiaries
during the accounting period covered by such financial statements;

(c) Such review has not disclosed the existence during or at the end of such
accounting period, and the undersigned has no knowledge of the existence as of
the date hereof, of any condition or event that constitutes a Default or an
Event of Default, except as set forth in Schedule 1 hereto, which includes a
description of the nature and period of existence of such Default or an Event of
Default and what action Borrower has taken, is undertaking and proposes to take
with respect thereto;

(d) Borrower is in compliance with the covenants contained in Section 7.11 of
the Credit Agreement, as demonstrated by the calculation of such covenants
below, except as set forth below; and

(e) The Consolidated Leverage Ratio for the period covered by this certificate,
as demonstrated by the calculations required by Section 7.11(a) attached hereto,
is              to 1.0. As a result of the foregoing, Level              of the
Applicable Rate is the applicable Level for purposes of determining the
Applicable Rate for all Loans.

(f) Borrower hereby represents and warrants that [no Person has become a
Subsidiary during the period covered by this certificate][certain Persons have
become Subsidiaries during the period covered by this certificate, and
(i) Schedule 2 attached hereto includes a list of (A) such Subsidiaries and

 

1 

Include for Section 6.01(b) financial statements.

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

all Subsidiaries, joint ventures and partnerships and other equity investments
of such Person; (B) the ownership of shares of each class of Equity Interests in
each such Subsidiary outstanding as of the date of this certificate, and
(ii) the outstanding Equity Interests in all such Subsidiaries are validly
issued, fully paid and non-assessable and are owned free and clear of all Liens
(other than Permitted Liens).

 

Exhibit C

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate as of the date first written above.

 

RIGNET, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

Signature Page to Compliance Certificate



--------------------------------------------------------------------------------

CONSOLIDATED LEVERAGE RATIO

Section 7.11(a)

 

Consolidated Leverage Ratio for the applicable Measurement Period is defined as
follows:    Consolidated Funded Indebtedness as of the date of determination   
$                             Consolidated EBITDA for the most recently
completed Measurement Period    $                             Consolidated
Leverage Ratio (ratio of Consolidated Funded Indebtedness to EBITDA)   
             to 1.0 Maximum Consolidated Leverage Ratio for the Measurement
Period per Section 7.11(a)                 to 1.0 In Compliance    Yes or No

 

Compliance Certificate – Consolidated Leverage Ratio Worksheet



--------------------------------------------------------------------------------

CONSOLIDATED FIXED CHARGE COVERAGE RATIO

Section 7.11(b)

 

Consolidated Fixed Charge Coverage Ratio for the applicable Measurement Period
is defined as follows:        1.   Consolidated EBITDA for the applicable
Measurement Period    $                                 2.   cash Taxes for the
applicable Measurement Period    $                                 3.  
Restricted Payments paid in cash by Borrower to the owners of its Equity
Interests for the applicable Measurement Period    $                            
    4.   Unfinanced Capital Expenditures [in excess of $20,000,000]1 [in excess
of $10,000,000]2 for the applicable Measurement Period   
$                                 5.   any voluntary prepayment of the
Outstanding Amount of the Term Loans for the applicable Measurement Period   
$                                 6.   $3,000,000 corresponding to a voluntary
repayment made in September, 2016 of a portion of the Outstanding Amount of
Revolving Loans for the applicable Measurement Period3   
$                                 7.   line 1 less line 2 less line 3 less line
4 plus line 5 and, to the extent applicable, plus line 6   
$                                 8.   current maturities of long term
Indebtedness (including, but not limited to, any Subordinated Debt and
Capitalized Leases), but in each case excluding the scheduled principal payment
due and payable by Borrower on the Maturity Date on any Loan made pursuant to
the Credit Agreement    $                                 9.   Consolidated
Interest Charges paid in cash for the applicable Measurement Period   
$                               10.   principal payments made in respect of
Subordinated Debt for the applicable Measurement Period   
$                               11.   Sum of Line 8 plus line 9 plus line 10   
$                               12.   Ratio of Line 7 to Line 11                
to 1.00 Minimum Consolidated Fixed Charge Coverage for the Measurement Period   
1.25 to 1.00 In compliance?    Yes or No

 

1 To be used for any Measurement Period ending on or prior to October 3, 2015.
Aggregate amount during such period $                    .

2 To be used for any Measurement Period ending after October 3, 2015 but on or
prior to December 31, 2016 . Aggregate amount during such period
$                    .

3  To be used only for the Measurement Periods ended September 30, 2016 and
ending December 31, 2016, March 31, 2017 and June 30, 2017.

 

Compliance Certificate – Consolidated Fixed Charge Coverage Ratio Worksheet



--------------------------------------------------------------------------------

Schedule 1 to

Compliance Certificate

[Borrower to list any existing Defaults or Events of Default, specifying the
nature and period of existence of each, and the actions Borrower has taken, is
undertaking and proposes to take in respect thereof. If no Defaults and no
Events of Default are then in existence, such schedule should read “None”.]



--------------------------------------------------------------------------------

Schedule 2 to

Compliance Certificate

[Borrower to include a list of Subsidiaries formed or acquired during the period
covered by this certificate with the information set out in paragraph lettered
(f) above. If no such Subsidiaries have been formed or acquired during such
period, such schedule should read “None”.]